PER CURIAM.
We affirm appellant’s conviction for robbery with a deadly weapon. See Anderson v. State, 736 So.2d 1260 (Fla. 4th DCA 1999). However, appellee concedes, and we agree, that this case must be remanded to the trial court to correct the judgment of conviction to reflect that appellant was convicted after a jury trial and not based on a plea of nolo contendere. See Cooper v. State, 714 So.2d 672 (Fla. 4th DCA 1998); Torres v. State, 717 So.2d 622 (Fla. 4th DCA 1998).
Affirmed; remanded to trial court.
DELL, STONE and SHAHOOD, JJ., concur.